Citation Nr: 1418410	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-02 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

The Veteran had a hearing before the undersigned in January 2013.  A transcript of the proceeding has been associated with the Virtual VA electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current bilateral hearing loss and tinnitus are the result of exposure to artillery fire during his military service.  The Board concludes that a remand is required to afford the Veteran a VA examination.

The Veteran has not been afforded a VA examination for his hearing loss and tinnitus claims, although the evidence establishes that he has current diagnoses of bilateral hearing loss and tinnitus, in-service evidence of decreased hearing acuity, and lay testimony of a continuity of problems from service.  In that regard, a December 1965 Report of Medical Examination showed a right ear hearing loss disability and the Veteran was found to be physically disqualified for service, with recommended reexamination in one year.  In August 1967, the Veteran had documented hearing acuity that was within normal limits bilaterally.  In January 1968, at the time of entrance, the Veteran's hearing acuity again was within normal limits.  At the Veteran's September 1969 separation examination, however, his hearing acuity was significantly worse in the right ear than at the time of the January 1968 entrance audio examination.  Indeed, at 500 Hertz hearing acuity was measured at 25 decibels.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In light of the foregoing, the Board concludes that a VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination for bilateral hearing loss and tinnitus with a qualified medical professional.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, and conducting any appropriate examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not that any diagnosed hearing loss or tinnitus disability was incurred in or is otherwise related to military service, to include exposure to the firing of weapons or artillery ordnance.  The examiner's attention is directed to the audiological findings in December 1965, August 1967, January 1968, and September 1969, as well as the December 2007 private audiogram and the Veteran's reports of tinnitus beginning in service.  The examiner must convert the audiogram data from ASA to ISO-ANSI standards, as appropriate.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  After the above is complete, readjudicate the Veteran's claims.  If the benefits sought are not granted, issue a supplemental statement of the case to the Veteran and his representative, and give them an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



